In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________

                     No. 02-19-00455-CV
                ___________________________

EMERGENCY SURGICAL ASSOCIATES, PLLC D/B/A LITTLE LANTERN
                    CLINIC, Appellant

                               V.

             GERSON O. PINEDA, M.D., Appellee


             On Appeal from the 362nd District Court
                     Denton County, Texas
                 Trial Court No. 19-05560-362


             Before Birdwell, Bassel, and Womack, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: January 9, 2020




                                           2